     Case 2:20-bk-13530-BR         Doc 87 Filed 07/01/20 Entered 07/01/20 13:17:09                 Desc
                                    Main Document Page 1 of 3



1
2
                                                                         FILED & ENTERED
3
4                                                                              JUL 01 2020
5
                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
6                                                                         BY fortier    DEPUTY CLERK


7
8
9
                              UNITED STATES BANKRUPTCY COURT
10
                               CENTRAL DISTRICT OF CALIFORNIA
11
                                          LOS ANGELES DIVISION
12
13
14   In re:                                             Case No.: 2:20-bk-13530-BR

15   JADELLE JEWELRY AND DIAMONDS                       Chapter 7
     LLC,
16                                                      ORDER VACATING (1) CONTINUED
                                                        STATUS CONFERENCE ON CHAPTER 7
17                                                      CASE, AND (2) CONTINUED HEARING ON
18                                                      PETITIONING CREDITORS’ MOTION FOR
                                                        APPOINTMENT OF INTERIM CHAPTER 7
19                                        Debtor(s).    TRUSTEE
20                                                      Date:        August 25, 2020
                                                        Time:        10:00 a.m.
21                                                      Courtroom:   1668
22
23
              The Court held a hearing on the “Putative Debtor’s Motion to Dismiss Involuntary
24
     Petition [etc.]” (“Motion to Dismiss”) (docket no. 8) and the “Petitioning Creditors’ Notice
25
     of Motion and Motion for Appointment of Interim Chapter 7 Trustee” (“Trustee
26
     Appointment Motion”) (docket no. 12) on June 9, 2020. At the conclusion of the hearing,
27
     the Court ruled, inter alia, that:
28




                                                       -1-
     Case 2:20-bk-13530-BR        Doc 87 Filed 07/01/20 Entered 07/01/20 13:17:09               Desc
                                   Main Document Page 2 of 3



1                  (1) Rachel and Jona Rechnitz (collectively, the “Rechnitz’s”) must file a
2           joint declaration under penalty of perjury no later than 3:00 p.m. on June 16,
3           2020 identifying, inter alia, each of the debtor’s creditors, the creditors’ full
4           contact data, and other specified information;
5                  (2) If the Rechnitz’s failed to file the joint declaration by the stated date
6           and time, the Court would deny the debtor’s pending Motion to Dismiss and
7           immediately enter an order for relief in this case;
8                  (3) The entry of an order for relief would render moot both the debtor’s
9           pending Motion to Dismiss and the petitioning creditors’ pending Trustee
10          Appointment Motion; and
11                 (4) If the Rechnitz’s timely filed the required joint declaration, the Court
12          would continue the status conference on the involuntary case to August 25, 2020
13          at 10:00 a.m.
14   See “Order: (1) Directing Rachel Rechnitz and Jona Rechnitz to File Joint Declaration
15   Under Penalty of Perjury . . .” (“June 10, 2020 Order”) (docket no. 39). The Court also
16   ruled that the Trustee Appointment Motion would be continued to August 25, 2020 at
17   10:00 a.m. if the Rechnitz’s failed to timely file the joint declaration.
18          On June 15, 2020, the debtor filed an “Emergency Motion for (1) Reconsideration
19   of the Court’s [June 10, 2020] or (2) Alternatively, a Stay of the Bankruptcy Case”
20   (“Emergency Motion”). The Rechnitz’s failed to timely file the required joint declaration
21   on June 16, 2020. The Court entered an order denying the Emergency Motion (docket
22   no. 53), and an order directing the Clerk of Court to immediately enter an order for relief
23   under chapter 7 (docket no 54) on June 16, 2020. The Clerk of Court entered an Order
24   for Relief on the same date (docket no. 55).
25          The entry of the Court’s order denying the Emergency Motion and the Clerk of
26   Court’s Order for Relief have rendered the Motion to Dismiss and the Trustee
27   Appointment Motion moot. Accordingly, the hearings on the continued status
28   conference and the Trustee Appointment Motion currently scheduled for August 25,




                                                   -2-
     Case 2:20-bk-13530-BR    Doc 87 Filed 07/01/20 Entered 07/01/20 13:17:09   Desc
                               Main Document Page 3 of 3



1    2020 at 10:00 a.m. are HEREBY VACATED.
2         IT IS SO ORDERED.
3                                          ###
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25       Date: July 1, 2020

26
27
28




                                           -3-
